Exhibit 99.1 The Habit Restaurants, Inc. Announces Fourth Quarter and Full Year 2015 Financial Results IRVINE, CA, March 2, 2016 – The Habit Restaurants, Inc. (NASDAQ: HABT) (“The Habit” or the “Company”), today announced financial results for its fourth quarter and full year ended December 29, 2015. Highlights for the fourth quarter ended December 29, 2015: · Total revenue was $60.6 million compared to $48.4 million in the fourth quarter of 2014. · Company-operated comparable restaurant sales increased 3.3% as compared to the fourth quarter of 2014. · Net income was$1.3 million, compared to $0.6 million in the fourth quarter of 2014. · Adjusted fully distributed pro forma net income(1) was$1.2 million, or$0.05per fully distributed weighted average share compared with $0.6 million, or $0.02 per fully distributed weighted average share for the fourth quarter of 2014. · Adjusted EBITDA(1) was$6.8 million compared to $5.3 million for the fourth quarter of 2014. · The Company opened 13 new restaurants and one licensed/franchised location during the fourth quarter and finished the year with 137 company-operated locations and five franchised/licensed locations. Adjusted fully distributed pro forma net income and adjusted EBITDA are non-GAAP measures. A reconciliation of GAAP net income to each of these measures is included in the accompanying financial data. See also “Non-GAAP Financial Measures,” included herein. “2015 was another successful year for The Habit as we reported strong EBITDA and earnings growth, in addition to recording our 12th straight year of positive comps.We also continued to make progress with regard to new location development, including the entrance into five new states in 2015 – Florida, Virginia, Idaho, Nevada and Washington – and opening a total of 28 company-operated stores and four franchise locations,” said Russ Bendel, President and Chief Executive Officer of The Habit Restaurants, Inc.“We remain confident that we are well positioned to grow our business over both the near and the long term.In 2016, we expect to further expand our unit base with the opening of 30 to 32 company-operated stores, and four to six new franchised locations.In addition, we believe that our commitment to quality, the warm and inviting atmosphere of our restaurants, and our ability to consistently deliver genuine hospitality all with an exceptional value, will continue to drive consistent comparable sales results.” Fourth Quarter 2015 Financial Results Compared to Fourth Quarter 2014 Total revenue was $60.6 million in the fourth quarter of 2015, compared to $48.4 million in the fourth quarter of 2014. Company-operated comparable restaurant sales increased 3.3% for the quarter ended December 29, 2015. The increase in company-operated comparable restaurant sales was driven primarily by a 3.5% increase in average transaction amount partially offset by a 0.2% decrease in transactions. Net income for the fourth quarter of 2015 was$1.3 million, compared to $0.6 million in the fourth quarter of 2014. Adjusted fully distributed pro forma net income in the fourth quarter of 2015 was $1.2 million, or $0.05 per fully distributed weighted average share, compared to $0.6 million, or $0.02 per fully distributed weighted average share, in the fourth quarter of 2014. A reconciliation between GAAP net income and adjusted fully distributed pro forma net income is included in the accompanying financial data. Fiscal Year 2015 Financial Results Compared to Fiscal Year 2014 Total revenue was $230.6 million in fiscal year 2015, compared to $174.6 million in fiscal year 2014. Company-operated comparable restaurant sales increased 6.4% for the year ended December 29, 2015. The increase in company-operated comparable restaurant sales was driven primarily by a 3.9% increase in average transaction amount and a 2.5% increase in transactions. Net income for the fiscal year 2015 was$8.9 million, compared to $7.6 million in the fiscal year 2014. Adjusted fully distributed pro forma net income for fiscal year 2015 was $7.4 million, or $0.29 per fully distributed weighted average share, compared to $4.0 million, or $0.16 per fully distributed weighted average share, in fiscal year 2014. A reconciliation between GAAP net income and adjusted fully distributed pro forma net income is included in the accompanying financial data. 2016 Outlook The Company currently anticipates the following for its fiscal year 2016: · Total revenue between $286 million to $290 million; · Company-operated comparable restaurant sales growth of approximately 3.0%; · The opening of 30 to 32 company-operated restaurants and four to six franchised/licensed restaurants; · Restaurant contribution margin of 20.6% to 21.1%; · General and administrative expenses of $28.0 million to $28.5 million; · Depreciation and amortization expense of approximately $15.0 million; · Capital expenditures of $36.0 million to $38.0 million; and · An effective pro forma tax rate of approximately 43.0%, which assumes the conversion of all common units of The Habit Restaurants, LLC for shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which would eliminate the non-controlling interests. Conference Call The Company will host a conference call to discuss financial results for the fourth quarter and full year 2015 today at 5:00 PM Eastern Time. Russ Bendel, President and Chief Executive Officer, and Ira Fils, Chief Financial Officer will host the call. The conference call can be accessed live over the phone by dialing (855)327-6837 or for international callers by dialing (778)327-3988. A replay will be available after the call and can be accessed by dialing (877)870-5176 or for international callers by dialing (858)384-5517; the passcode is 10000678. The replay will be available until Wednesday, March9, 2016. The conference call will also be webcast live from the Company’s corporate website at ir.habitburger.com under the “Events” page. An archive of the webcast will be available at the same location on the corporate website shortly after the call has concluded. The following definitions apply to these terms as used in this release: Comparable restaurant sales reflect the change in year-over-year sales in our comparable restaurant base. A restaurant enters our comparable restaurant base in the accounting period following its 18th full period of operations. Average Unit Volumes (AUVs) are calculated by dividing revenue for the trailing 52-week period for all company-operated restaurants that have operated for 12 full periods by the total number of restaurants open for such period. Adjusted fully distributed pro forma net income includes net income attributable to The Habit (i)excluding income tax expense, (ii)excluding the effect of non-recurring items, (iii)assuming the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock), which results in the elimination of non-controlling interests in The Habit Restaurants, LLC, (iv)reflecting an adjustment for income tax expense on fully distributed pro forma net income before income taxes at our estimated long term effective income tax rate, and (v)adjusted for the effects of additional costs of being a public company. Adjusted fully distributed pro forma net income is a non-GAAP financial measure because it represents net income attributable to The Habit, before non-recurring items and the effects of non-controlling interests in The Habit Restaurants, LLC. We use adjusted fully distributed pro forma net income to facilitate a comparison of our operating performance on a consistent basis from period to period that, when viewed in combination with our results prepared in accordance with GAAP, provides a more complete understanding of factors and trends affecting our business than GAAP measures alone and eliminates the variability of non-controlling interests as a result of member owner exchanges of common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). Adjusted fully distributed pro forma net income per fully distributed weighted average share is calculated using adjusted fully distributed pro forma net income as defined above and assumes the exchange of all common units of The Habit Restaurants, LLC into shares of our ClassA common stock (and cancellation of corresponding shares of our Class B common stock). EBITDA, a non-GAAP measure, represents net income before interest expense, net, provision for income taxes, and depreciation and amortization. Adjusted EBITDA, a non-GAAP measure, represents EBITDA plus pre-opening costs, stock-based compensation, loss on disposal of assets, management and consulting fees and offering related costs. About The Habit Restaurants, Inc. The Habit Burger Grill is a fast casual restaurant concept that specializes in preparing fresh, made-to-order char-grilled burgers and sandwiches featuring USDA choice tri-tip steak, grilled chicken and sushi-grade albacore tuna cooked over an open flame. The first Habit opened in Santa Barbara, California in 1969. The Habit has since grown to 142 restaurants in 15 markets throughout California, Arizona, Utah, New Jersey, Florida, Idaho, Virginia, Nevada and Washington.
